       Case 8-20-73479-reg               Doc 22     Filed 05/13/21     Entered 05/13/21 10:02:00




The Kantrow Law Group, PLLC
Attorneys for Allan B. Mendelsohn, Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
Fred S. Kantrow, Esq.
516 703 3672
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re:                                                                     Chapter 7
                                                                           Case No.: 20-73479-reg
RANDALL GEORGE KOSTER,

                                    Debtor.
-------------------------------------------------------------------x
ALLAN B. MENDELSOHN as Trustee of the Estate
Of Randall George Koster,

                                      Plaintiff,
                                                                           Adv. Pro. No. 21-
         -against-

KOSTER INDUSTRIES, INC.,

                                    Defendant.
-------------------------------------------------------------------x

                                                   COMPLAINT

         Allan B. Mendelsohn, the trustee and the plaintiff herein (the “Trustee” and/or the

“Plaintiff”) by and through his attorneys, The Kantrow Law Group, PLLC, respectfully submits

this as and for his complaint (the “Complaint”) against Koster Industries, Inc. (“Koster Industries”)

seeking common law indemnification and contribution in connection with certain claims made

against the bankruptcy estate (the “Estate”) and states as follows:


                                        PRELIMINARY STATEMENT

         This is an action by the Trustee to and recover certain amounts due and owing the Estate.

                                                    PARTIES
      Case 8-20-73479-reg        Doc 22     Filed 05/13/21     Entered 05/13/21 10:02:00




       1.      Plaintiff is the chapter 7 trustee of the Estate of Randll G. Koster, the debtor (the

“Debtor”).

       2.      Upon information and belief, the Defendant is a New York corporation with a

mailing address for service of process of 40 Daniel Street, Suite 2, Farmingdale, New York 11735-

1308. Upon information and belief, Russel M. Koster is the chief executive officer of the

Defendant.

                              JURISDICTIONAL PREDICATE

       3.      This adversary proceeding relates to the Debtor’s above-captioned bankruptcy

proceeding pending in the United States Bankruptcy Court for the Eastern District of New York

and is a “core proceeding” as that term is defined in 28 U.S.C. § 157(b)(2)(F), (H), and (O).

       4.      The statutory predicates for the relief sought herein are: (i) 11 U.S.C. §§ 105, 544

and 550 (the “Bankruptcy Code”); (ii) Rules 7001 et seq. of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”); and (iii) common law indemnification and contribution.

       5.      Venue of the Debtor’s chapter 7 case and of this adversary proceeding in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      In the event this Court determines that the causes of action, as alleged herein, are

not a core proceeding, Plaintiff consents to the entry of final Orders and Judgment by this Court

determining such causes of action.

                                             FACTS

       7.      On November 23, 2020 (the “Petition Date”) the Debtor filed a voluntary petition

for relief from his creditors pursuant to chapter 7 of the Bankruptcy Code.

       8.      Allan B. Mendelsohn was appointed interim Trustee and thereafter did duly qualify

as the permanent case Trustee.
      Case 8-20-73479-reg        Doc 22    Filed 05/13/21       Entered 05/13/21 10:02:00




       9.      Upon information and belief, prior to the Petition Date, the Debtor was an employee

of the Defendant. In that capacity, the Debtor, for no consideration, allowed the Defendant to use

his credit to establish a Business Platinum Card issued by American Express as to an account

ending in the last four digits 5002 (the “Business Platinum Card”).

       10.     Upon information and belief, and based upon a review of the terms and conditions

of the Business Platinum Card, both the Debtor and the Defendant were obligated as to all charges

incurred on the Business Platinum Card.

       11.     As a result of the filing of the instant chapter 7 bankruptcy case, the Debtor has

been relieved of any obligation to pay the charges incurred for the benefit of the Defendant.

       12.     American Express has filed a proof of claim (Claim No. 10) in the amount of

$95,865.16 against the Estate.

       13.     As the charges incurred by the Defendant were explicitly and exclusively for its

benefit, the Defendant is liable to the estate for the amount of the claim asserted by American

Express in the amount of $95,865.16.

                        AS AND FOR A FIRST CAUSE OF ACTION

       14.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “13” as if each were more fully set forth herein.

       15.     On or about April 5, 2021, American Express filed Claim No. 10 against the

Debtor’s Estate, in the amount of $95,865.16 in connection with the Platinum Business Card

ending in the last four digits 5002, issued to the Defendant and guaranteed by the Debtor.

       16.     The Debtor received no consideration for the debt incurred by the Defendant and

now due and owing to American Express in the amount of $95,865.16.
      Case 8-20-73479-reg        Doc 22     Filed 05/13/21      Entered 05/13/21 10:02:00




       17.     The Estate is burdened by the American Express Claim No. 10 in the amount of

$95,865.16.

       18.     The Estate’s claim against the Defendant is a claim for indemnification and

contribution so that the Estate is made whole in connection with the claim against it filed by

American Express.

       19.     If the Estate is liable to American Express, the Defendant is liable to the Estate.

       20.     Based upon the foregoing, the Plaintiff is entitled to judgment against the Defendant

in the amount of $95,865.16.

                      AS AND FOR A SECOND CAUSE OF ACTION

       21.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “20” as if each were more fully set forth herein.

       22.     The charges incurred by the Defendant were in actuality impermissible transfers of

Debtor’s interests in property. Consequently, the Defendant was the ultimate beneficiary of such

transfers under circumstances in which the Defendant would be unjustly enriched if it were

permitted to avoid the payments to American Express and burden the Debtor’s Estate as the Debtor

did not receive reasonably equivalent value.

       23.     These facts have caused the Defendant to be unjustly enriched and may not in

equity and good conscience avoid its obligations to the Estate.

       24.     By virtue of the foregoing, the Plaintiff is entitled to judgment against the

Defendant in the amount of $95,865.16.

       WHEREFORE, the Plaintiff demands judgment against Koster Industries, Inc. in the

amount of $95,865.16 together with such other and further relief this Court deems just and proper

under the facts and circumstances herein.
     Case 8-20-73479-reg   Doc 22   Filed 05/13/21   Entered 05/13/21 10:02:00




Dated: Syosset, New York
       May 11, 2021

                                     The Kantrow Law Group, PLLC
                                     Attorneys for Allan B. Mendelsohn, Plaintiff

                              BY:    S/Fred S. Kantrow
                                     Fred S. Kantrow
                                     6901 Jericho Turnpike, Suite 230
                                     Syosset, New York 11791
                                     fkantrow@thekantrowlawgroup.com
